TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00194-CV


The University of Texas at Austin and The University of Texas System, Appellants

v.

Greg Abbott, Attorney General for the State of Texas , Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN300152, HONORABLE PAUL DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	This is an appeal from a district court's denial of appellant's petition for a declaratory
judgment that certain records are exempt from disclosure under the Open Records Act.  See Tex.
Gov't Code Ann. §§ 552.101, .108 (West 1994 & Supp. 2003).  The parties represent that a new law,
effective June 22, 2003, applies to the disclosure requests at issue here.  See Act of June 1, 2003,
78th Leg., R.S., H.B. 9, § 3 (to be codified at Tex. Gov't Code Ann. § 418.181).
	The parties have filed an agreed motion requesting abatement of this appeal and
remand of the cause to the district court for effectuation of their agreement.  See Tex. R. App. P.
42.1(a)(2)(C).  The motion indicates that the parties would like to present arguments to the district
court regarding the effect of the new statute.  The parties have also filed an agreed motion requesting
an extension of time to file the appellants' brief.
	We grant the motion to abate and remand this cause to the district court.  We grant
the motion to extend time to file the appellants' brief; the parties must request a new briefing
schedule when the appeal is reinstated.


  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Abated and Remanded Pursuant to Agreement
Filed:   October 3, 2003